178 N.W.2d 697 (1970)
Muriel G. COOLEY, widow of Joseph Cooley, deceased employe, Relator,
v.
CONSTRUCTION LABORERS LOCAL UNION NO. 405, A. F. OF L., et al., Respondents.
No. 42202.
Supreme Court of Minnesota.
June 26, 1970.
Plunkett & Peterson, Rochester, for relator.
Brown & Bins, Rochester, for respondents.
Heard before KNUTSON, C. J., and ROGOSHESKE, SHERAN, PETERSON, and FRANK T. GALLAGHER, JJ.

OPINION
PER CURIAM.
Certiorari to review a decision of the Workmen's Compensation Commission.
On March 13, 1967, Joseph Cooley, who was employed by the Construction Laborers Local Union No. 405, AFL-CIO, committed suicide. These proceedings for workmen's compensation benefits were instituted on the theory that the death was employment-related. The Workmen's Compensation Commission in an unanimous opinion has found that death did not arise out of and in the course of Mr. Cooley's employment but, instead, occurred as a result of depression occasioned by a heart attack, possible termination of employment, loss of wages, and charges of defalcation. In our judgment, the finding of fact is sustained by the evidence. This being the case, the decision of the Workmen's Compensation Commission must be affirmed. See, Lehman v. A. V. Winterer Co., 272 Minn. 79, 136 N.W.2d 649; Anderson v. Armour & Co., 257 Minn. 281, 101 N.W.2d 435; Annotation, 15 A.L.R. 3d 616; 1A Larson, Workmen's Compensation Law, § 36.
Affirmed.